Citation Nr: 0430756	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  98-02 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with bilateral spondylosis at L5-S1, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a compensable evaluation for a bone spur 
in the left foot.

3.  Entitlement to a compensable rating for mallet toe 
deformity of the third toe on the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in September 1997.

In December 1997, the veteran requested a travel Board 
hearing; however, he withdrew this request in September 1998.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's lumbosacral 
strain with bilateral spondylosis at L5-S1 was not manifested 
by unfavorable lumbar ankylosis.

2.  Since September 26, 2003, there has been no evidence of 
unfavorable ankylosis of the entire thorocolumbar spine.

3.  The veteran's left foot bone spur is not more than 
slightly disabling.

4.  The veteran is service-connected for a mallet toe 
deformity for a single toe on the right foot.


CONCLUSIONS OF LAW

1.  The criteria in effect both prior to and as of September 
26, 2003, for a rating in excess of 40 percent for 
lumbosacral strain with bilateral spondylosis at L5-S1, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic Code 
5289, 5295 (2003); 68 Fed.Reg. 51454-56 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a).  

2. The criteria for a compensable rating for a bone spur of 
the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2003).

3.  The criteria for a compensable rating for a mallet 
deformity of the third toe on the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5282 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) (VCAA), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

In the Board's view, correspondence dated in June 2004, 
together with the statement and supplemental statements of 
the case, substantially complies with the notice requirements 
found in 38 U.S.C.A. § 5103.  To this end, the appellant was 
informed of the type of evidence needed to support his claims 
for increased ratings.  In addition, he was notified of the 
type of evidence VA would obtain, and evidence and 
information he was responsible for providing.  He was told to 
send any evidence in his possession.

While it is clear that the VCAA notice was not issued in the 
chronological sequence contemplated by the Court in 
Pelegrini, a notice error such as this does not necessarily 
result in prejudice to the appellant.  

In addition to that which has already been noted, the record 
reflects that the appellant was provided with notice of the 
September 1997 rating decision from which the current appeal 
originates.  The appellant was provided with a statement of 
the case and a supplemental statement of the case that 
notified him of the issues addressed, the evidence 
considered, the adjudicative action taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.

In short, the veteran is aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claims.  Based on the 
procedural history of this case, it is the conclusion of the 
Board that VA has no outstanding or unmet duty to inform the 
veteran that any additional information or evidence is 
needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  As noted, the veteran indicated 
that he received treatment through VA and those records were 
obtained.  In addition, he was afforded VA examinations for 
his disorders.  

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  Moreover, the 
facts relevant to this appeal have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant is not prejudiced by 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown , 4 Vet. App. 384, 392-94 (1993).  

Factual Background

Service connection for back and foot disorders was granted in 
a March 1986 rating decision based on in-service and post 
service evidence of the disorders.

Treatment records from the Montrose VA Medical Center dated 
in March 1997 indicated that the veteran complained of lumbar 
back pain that extended to the mid calf.  He had a recent 
exacerbation of pain after he rode a bicycle.  Tenderness was 
found in the lumbar region.  There was decreased pin prick 
sensation in the posterior left leg.  Trunk extension was to 
10 degrees.  He was very stiff and reluctant to move due to 
pain.  The veteran was also seen for complaints of painful 
arches, toes, and lateral mid foot dorsum of the left foot.  
A mallet/contracted third toe was noted on the right foot.  
There was tenderness with palpation along the medial 
longitudinal arch of the left foot and the distal 
interphalangeal joint on third toe of the right foot.

VA podiatry outpatient treatment records dated in April 1997 
indicate the veteran was seen for continued care of a painful 
foot condition.  He complained of painful arches and heels.  
Plantar vesicular scaling was noted, bilaterally.  There was 
no evidence of symptomatic orthopedic deformities.  Other 
records indicated the veteran received physical therapy for 
low back pain.

The veteran underwent VA examinations in April and May 1997.  
He complained of constant pain in the lower back with 
radiculopathy to both legs.  The veteran wore a lumbosacral 
corset with stays.  Lumbar muscle spasms were noted.  
Anterior flexion was to 20 degrees with pain, extension was 
to zero degrees, and lateral flexion and rotation were from 
10 to 15 degrees bilaterally.  Straight leg raising was 
positive at 5 degrees.  Neurological studies showed no 
objective neurologic abnormality, nor was there clinical 
evidence of radiculopathy.  X-ray studies showed mild 
thorocolumbar scoliosis.  Spinal straightening was judged to 
possibly be due to muscle spasms.

With regard to his feet, the veteran complained of constant 
foot, heel, and sole pain and swelling.  He reported 
difficulty standing, walking, and climbing.  Upon 
examination, swelling was noted in the right foot.  A 
hammertoe deformity of the third toe of the right foot was 
observed.  There was no evidence of callus deformity, but a 
problem with shoe wear was noted.

VA treatment records included a note dated in February 1998 
from a VA Emergency Room to the veteran's employer that 
excused him from work for two days due to back pain and a 
bone spur in the left foot.  

Treatment records dated January 2001 to April 2004 showed 
that the veteran received regular care for his low back 
problem.  An increase in pain was noted in January and March 
2001 that was not associated with numbness or tingling in the 
arms or legs.  The range of motion of his back and his gait 
were normal, but difficulty with heel walking on the right 
was demonstrated.  In June and September 2001, some 
paravertebral spasm was noted in the lumbar area.  The lumbar 
spine demonstrated irregular flexion with pain at 45 degrees.  

In November 2001, he reported intermittent back pain made 
worse by the weather, but medication provided some relief.  
He continued to complain of radiating pain and indicated that 
pain increased with bending or changing positions.  In 
September 2002, the veteran again indicated that his low back 
pain was intermittent.  The veteran's back pain was treated 
with acupuncture from February to April 2003.

The veteran underwent VA examinations in June 2004.  During 
the podiatry examination, he complained of pain and stiffness 
in his feet.  Flare-ups occurred when he stood for too long 
or with weather changes.  He did not wear corrective shoes or 
inserts.  He did wear an elastic ankle support to minimize 
the pain.  

Physical examination revealed that the veteran was able to 
rise up on his heels with discomfort in his left foot.  He 
did not experience any loss of foot motion or function due to 
pain, fatigue, weakness or lack of endurance following flare-
ups.  There was no edema, tenderness, or weakness upon 
examination.  There were no calluses of the sole or unusual 
wear pattern on his shoes.  

With regard to his back examination, the veteran indicated 
that he had flare-ups with sudden motions or when he picked 
up heavy objects.  The appellant stated that he had pain 
while sleeping.  He indicated that he had a cane, although he 
could walk independent of it.  The veteran did use a back 
brace.  He was able to walk a city block or for one hour.  

Physical examination showed lumbar forward flexion to 60 
degrees, extension to 5 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 15 degrees, left lateral 
rotation to 30 degrees, and right lateral rotation to 35 
degrees.  The veteran denied pain at the extremes of motion 
but he did describe a pulling sensation.  The neurological 
examination did not reveal any abnormalities.  The veteran 
indicated he had two incapacitating episodes within the last 
12-month period.  In each instance, he went to the Emergency 
Room and was advised to stay in bed.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  When a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Back

The veteran's back disability is evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295 for a 
lumbosacral strain.

During the course of this appeal the regulation for rating 
disabilities of the spine was revised effective September 26, 
2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003; 69 Fed.Reg. 27159 (2004).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000; 65 
Fed.Reg. 33422 (2000).  

The veteran's back disorder is currently evaluated as 40 
percent disabling under Diagnostic Code 5295, lumbosacral 
strain.  Prior to September 2003, 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, provided a maximum rating of 40 
percent.  Id.

Since the disability was already rated at the maximum prior 
to the regulation change, a higher rating can only be 
achieved if the veteran's disability meets the criteria for 
another diagnostic code for a similar disorder.  In this 
instance a higher rating under Diagnostic Code 5289 is not 
warranted since there is no evidence of unfavorable lumbar 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).  
A higher rating under Diagnostic Code 5293 is warranted if a 
pronounced intervertebral disc syndrome is present and 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Although there was evidence of pain and muscle 
spasm, a VA examination revealed that there were no objective 
findings of neurologic abnormality or radiculopathy.  Thus, 
for the period prior to September 26, 2003, the preponderance 
of the evidence is against an increased rating.

As of September 26, 2003, the criteria for a higher rating 
are as follows:

Unfavorable ankylosis of the entire spine - 100 percent 
disabling.  Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.  68 Fed.Reg. 51454-6 (August 
27, 2003) (to be codified at 38 C.F.R. § 4.71a)

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from zero to 90 degrees, extension is 
from zero to 30 degrees, left and right lateral flexion are 
from zero to 30 degrees, and left and right lateral rotation 
are from zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. 

In reviewing the evidence, the veteran's disability does not 
meet the requirements of a higher rating since there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.

Additional factors outlined in DeLuca have also been 
considered as a possible basis for an increased rating both 
prior to and after the regulation change; however, the 
objective evidence did not reveal weakness, incoordination, 
fatigability, or muscle atrophy.  Hence, an increased 
evaluation is denied.

In reaching this decision, the Board does not find that an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the appellant's disability alone now causes or has 
in the past caused marked interference with his employment, 
or that the disorder has in the past or now requires frequent 
periods of hospitalization post-service rendering impractical 
the use of the regular schedular standards.  Id. 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Feet

The veteran's bone spur in the left foot currently is 
assigned a non-compensable rating under Diagnostic Code 5284 
(other foot injuries).  Under this code, a 10 percent rating 
contemplates moderate impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  The word "moderate" is not defined in 
Diagnostic Code' 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just." 38 C.F.R. § 
4.6 (2003).

In the present case, the preponderance of the evidence is 
against finding that the veteran's left foot bone spur 
warrants a compensable rating.  To do so, the disability must 
be shown to result in at least moderate impairment.  Here, 
the record shows complaints and treatment for foot pain since 
1997; however, there is nothing to suggest that the disorder 
is moderately disabling.  Recent evidence showed that his 
gait was normal and could walk for up to one hour.  There was 
no edema, tenderness, weakness, or calluses on the soles of 
his feet.  In addition, he did not wear corrective shoes or 
inserts.  While he did wear an ankle support, the evidence 
does not show that it was related to his bone spur.  The only 
foot swelling shown was with regard to the right foot rather 
than the left.  Some limitation is noted during flare-ups at 
which time the veteran rested his foot, but the evidence does 
not suggest that this occurred on a frequent basis.  In sum, 
the preponderance of the evidence is against this claim.

With regard to the mallet toe deformity of the third digit on 
the right foot, a noncompensable rating is currently assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5282.  Under that 
code, a noncompensable rating is warranted when the hammertoe 
deformity affects only a single toe.  A maximum evaluation of 
10 percent under this code requires that the hammertoe 
deformity affect all the toes of one foot, without claw foot.  
38 C.F.R. § 4.71a.

Since service connection was only awarded for only one toe, a 
higher rating under this diagnostic code is not warranted.

The mallet toe deformity of the third toe of the right foot 
may also be evaluated under Diagnostic Code 5284; however, as 
with the bone spur, there is insufficient evidence of 
moderate foot impairment.  Since the findings regarding the 
right foot are substantially similar to the left foot, the 
reasons for denying an increase for the left foot disorder 
are equally applicable to the left foot.  

For the reasons stated, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  As such, the benefit of the doubt rule does not 
apply and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased rating for lumbosacral strain with bilateral 
spondylosis at L5-S1 is denied.

A compensable rating for a bone spur on the left foot is 
denied.

A compensable rating for a mallet toe deformity of the third 
toe of the right foot is denied.



	                        
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



